145 F.2d 472 (1944)
F. Roy YOKE, Individually and as Collector of Internal Revenue for the District of West Virginia, Appellant,
v.
Brooks FLEMING, Jr., Executor of the Last Will and Testament of George W. Fleming, Deceased, Appellee.
No. 5278.
Circuit Court of Appeals, Fourth Circuit
November 24, 1944.
John W. Fisher, Sp. Asst. to Atty. Gen. (Samuel O. Clark, Jr., Asst. Atty. Gen., Sewall Key and Helen R. Carloss, Sp. Assts. to Atty. Gen., Joe V. Gibson, U. S. Atty., of Kingwood, W. Va., and C. Brooks Deveny, Asst. U. S. Atty., of Clarksburg, W. Va., on the brief), for appellant.
Elden McFarland, of Washington, D. C. (Tusca Morris, of Fairmont, W. Va., and Ike Lanier, of Cincinnati, Ohio, on the brief), for appellee.
Before SOPER and DOBIE, Circuit Judges, and CHESNUT, District Judge.
PER CURIAM.
The judgment of the District Court is affirmed for the reasons given in the opinion of the District Judge, 53 F. Supp. 552.
Affirmed.